Webb, Judge.
In this appeal from an affirmance in superior court of an award of the State Board of Workmen’s Compensation, the sole issue is whether or not the claimant Texas Meadows needed medical treatment by virtue of a new injury, or if she needed treatment for an injury incurred while Hartford bore the risk. Hartford insists that there is a question of law, but its argument is based on the evidence. It is clear from the record that the word "aggravation” was used here in a situation where the claimant’s condition, from wear and tear of performing her usual duties, continued to worsen, in which case there was no new injury. Garner v. Atlantic Bldg. Systems, 142 Ga. App. 517, 518 (1) (236 SE2d 183) (1977). Accordingly, all entitlement flows from the original injury.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

Argued July 11, 1978
Decided September 6, 1978.
Brackett, Arnall & Stephens, H. P. Arnall, H. A. Stephens, Jr., for appellants.
Swift, Currie, McGhee & Hiers, Charles L. Drew, for appellees.
Texas J. Meadows, pro se.